168.	In the name of the President, people and Government of the Somali Democratic Republic and on behalf of the Somali delegation to the thirty-first session of the General Assembly, I wish to express our deep sorrow over the sudden departure of that great leader, Chairman Mao Tsetung, and our sincere condolences to the great people of China over this immense loss. Words fail me to pay a tribute to the late Chairman Mao, one of the greatest thinkers and statesmen of all times. He was not only a great leader and revolutionary who led the most populous nation in the world through an epoch-making revolution, the historical significance of which transcends the borders of his nation but he was equally the source of inspiration to all freedom-loving peoples in the human quest for liberty, equality and the betterment of mankind.
169.	Sir, I wish to begin my statement in the general debate of this Assembly by expressing to you, on behalf of my Government and delegation, our wannest congratulations on your election as President of the thirty-first session of the General Assembly. I am particularly happy to see in the Chair a great son of Sri Lanka, a country with which Somalia has maintained relations of brotherhood from time immemorial. You are indeed uniquely qualified for this high office through your wide experience in international affairs, so ably demonstrated in your competent direction of the complex deliberations of the Third United Nations Conference on the Law of the Sea, as well as in the Co-ordinating Bureau of Non-Aligned Countries, which made possible the successful conclusion of the Fifth Conference of Heads of State or Government of Non- Aligned Countries, held in your beautiful capital in August this year. Your knowledge, personal qualities, experience and diplomatic skills constitute a guarantee of the successful conclusion of the work of this Assembly.
170.	May I also avail myself of this opportunity to congratulate most sincerely Mr. Gaston Thorn, Prime Minister and Minister for Foreign Affairs of the Grand Duchy
of Luxembourg, on the skillful manner in which he presided over the work of the thirtieth session of the General Assembly.
171.	I also wish to express well-deserved appreciation of the tireless efforts of our Secretary-General Mr. Kurt Waldheim in the effective discharge of the heavy responsibilities entrusted to him. I hope that he will agree to continue his mission for the benefit of our Organization and of all mankind.
172.	The welcome which Somalia extends to Seychelles on its accession to membership in the United Nations is particularly heartfelt since we are also saluting the indomitable courage and determination of the people of Seychelles, whose victory constitutes another landmark in the oppressed peoples' struggle against colonialism and imperialism.
173.	The welcome to the young Republic of Seychelles calls to mind the denial of the application for admission to the world body of the People's Republic of Angola and the Socialist Republic of Viet Nam. In this connexion, we express our disappointment and concern that the arbitrary use of the veto power by a permanent member of the Security Council has once again been brought to bear on international affairs -in this case, on the admission of Angola and Viet Nam to the United Nations. My Government reaffirms its total support for the admission of the People's Republic of Angola and the Socialist Republic of Viet Nam and expresses its respect and admiration for the heroic peoples of Angola and Viet Nam, which, under the most trying conditions, have scored the greatest of victories: that of winning independence. The majority of the Member States have already extended their full recognition to those two States, and the same majority, we are confident, will continue their work until such time as Angola and Viet Nam take their rightful places in our Organization.
174.	In the 30 years of this Organization's existence, international stability and peace and security among peoples of the world have continued to be threatened by acts of aggression, oppression, injustices and glaring inequalities between rich and poor. As long as the subjugation and exploitation of man by man is allowed to exist, the peace and tranquility of the world will remain in danger, and a situation of permanent conflict and confrontation will reign.
175.	The primary objective of the United Nations, in conformity with its Charter, is to promote all efforts likely to advance the well-being of man and to serve the cause of international peace and security. This Organization would, no doubt, have achieved more successes in this regard than it has so far if all nations, and particularly the more powerful ones, had given practical application to the lofty principles which they so vociferously espouse in inter-national forums.
176.	It follows that such conduct will continue to contribute to the oppression, the inequalities and injustices of the past unless the Members of this Organization face up to their responsibilities under the Charter by agreeing on a workable and satisfactory solution to the ills of this world, which threaten mankind with untold suffering in all spheres.
177.	At this juncture, I wish to address myself to some of the most salient international problems which call for firm and resolute action by the General Assembly at this session. I am confident that they will receive the utmost attention and will not be relegated to future sessions, thus keeping the bomb ticking, to go off at any moment.
178.	First and foremost among such pressing issues are the dangers posed today by apartheid and Zionism. In spite of the expressed concern of the United Nations and its condemnation of the unholy alliance between apartheid and Zionism, whose links are historically and ideologically deep-rooted, the two Governments have now established in formal agreements complete collaboration in all fields and, most significant to us, in the political and military spheres, as clearly shown in the report of the Special Committee against Apartheid [AI31/22]. Their main political objective is to create division among the African countries and between them and the Arab countries, to further their misleading propaganda, on the one hand, and to bind together the South African minority racist regime and Israel as common strategic concerns of the imperialist Powers, on the other. Buttressed by those Powers, South Africa and. Israel militarily provided one another with additional sources of arms supplies and technological know-how, as well as with access to classified information on strategies and tactics. Thus, unabatedly, the regimes of these two abhorrent identical ideologies based on racism are brutalizing the peoples under their rule with utter disregard of basic human rights and are treating world public opinion and the Charter of the United Nations with the utmost contempt. Apartheid and Zionism, like their forerunners- Nazism and fascism-carry with them the seeds of destruction.
179.	I am confident that no one who is familiar with the unfolding of the southern African situation will deny the fact that the peoples of Africa have given a fair chance to the minority racist regimes in those territories to hand over power to the majority by peaceful means. Unfortunately, however, there are no signs that the South African Government is prepared to make the necessary changes. On the contrary, Mr. Vorster and his cohorts have publicly reaffirmed their stand that apartheid is fundamental and immutable. Thus, the commitment before the Security Council in October 1974 that the Pretoria regime would move away from racial discrimination -to use the words of the Special Committee's report-soon proved to be a fraud. The wanton daily killings of innocent and defenseless populations and the arrest of African leaders are glaring evidence of the poverty of ideas and the desperation of the regime and its determination to continue its inhuman policy which will in the final analysis lead to more bloodshed and catastrophic results of the greatest magnitude.
180.	Today we witness the unfolding of the systematic suppression and violation of the most fundamental rights of man in a troubled political situation characterized by an orgy of bloodshed and wanton destruction of human life by the Pretoria regime; and, as the inevitable harvest is being reaped, the massacres at Soweto and elsewhere in South Africa have been added to Sharpeville as another tragedy in the abominable history of apartheid which challenges the conscience of all civilized and peace-loving nations.
181.	In the face of the recrudescent challenge of Pretoria and in the light of the present crisis, those countries which found it convenient to acquiesce in and to accept South African excuses for apartheid can no longer do so and maintain their credibility or self-respect.
182.	As the brutal suppression of legitimate protests against unbearable conditions goes on, and as the indiscriminate slaughter of children and young people continues, the world community is brought face to face once again with its responsibility towards the oppressed people of South Africa-a responsibility long assumed by the United Nations because of the exceptional inhumanity of apartheid, but more positively expressed at the thirtieth session of the General Assembly in resolution 3411 C (XXX) and Security Council resolution 392 (1976).
183.	With regard to Namibia, recent developments ind the revelations in the Security Council debate on the question sufficiently indicate that a truly dangerous situation prevails in that Territory. The continued illegal occupation of that Territory by the South African racist regime, the introduction of inhuman and debasing practices of apartheid, "bantustanization," the militarization of the Territory and its use as a springboard for aggression against neighboring independent African countries continue to create a veritably explosive situation which calls for immediate and effective United Nations action.
184.	The pseudo-constitutional conference conducted at the instigation and under the close supervision of the racist regime is an exercise in deception and constitutes a manifestation of the height of cynicism and political immorality. A valid constitutional conference in Namibia could take place only under the auspices of the United Nations and with the participation of the South West Africa People's Organization, the only authentic representative of the people of Namibia, as recognized by all world organizations. The convening of such a conference naturally presupposes the withdrawal of all racist occupation forces from the Territory.
185.	The responsibility of the United Nations is clear and defined in this respect. Since the General Assembly and the Security Council have already rejected the South African Government's mockery, there is no alternative for the Security Council but to apply the provisions of Chapter VII of the Charter to end the racist occupation of Namibia and the aggression against its people.
186.	In Zimbabwe, as in South Africa and in Namibia, the intransigence of a racist minority has caused the failure of peaceful negotiations and has led to the violence and bloodshed of armed struggle. The inhuman tyranny, the suppression and oppression perpetrated by the Smith regime against the people of Zimbabwe has now been coupled with that regime's aggression against the People's Republic of Mozambique and, indeed, leaves the world community in no doubt about the scope of this conflict and about its dangerous dimensions and extension to all neighboring countries. The People's Republic of Mozambique deserves the highest commendation of this world body, as well as the unqualified support of the entire world community, for its noble commitment to the cause of liberation in most effectively applying sanctions against a regime that can best be described as a monument of inhumanity bereft of any moral or ethical restraint. The front-line States, long torn by the liberation wars and already burdened with the task of national reconstruction, are making tremendous sacrifices to support the peoples still under the yoke of colonial domination in the southern part of Africa. Their laudable determination to act in accordance with United Nations resolutions, albeit at great national sacrifice, is in sharp contrast with the materialistic and unprincipled attitude of many developed countries.
187.	The chances of success of the current diplomatic activities of Britain and the United States, which we consider to be a belated attempt, will, in the last analysis, depend on their measure of acceptability to the people of the Territory. The legitimate call for majority rule in Zimbabwe is the central issue of the problem. We would emphasize that, unless and until such time as the current diplomatic moves are proved to be a genuine search for the attainment of such an objective, and not mere maneuvers for political and other ends, the fighting forces of Zimbabwe will continue their armed struggle and will remain vigilant.
188.	I believe that if these proposals are motivated by sincerity, good will and the faithful application of United Nations principles, there should be no moratorium on the independence of the people of Zimbabwe. Majority rule, with the concomitant democratic representation allowing for transfer of power to the true representatives of the people, should be granted now.
189.	I shall conclude by observing that not one of the dangerous developments in southern Africa has crept unseen and unheralded upon the international community. The key to all the southern African problems has always been the apartheid policies of the South African regime, and indeed it cannot be denied that on all counts South Africa poses a threat to peace and security. The United Nations has the right and the duty to take action under Chapter VII of the Charter because of the uniquely inhuman nature of apartheid; because of the illegal occupation of Namibia; because of the economic and military support given to the Smith regime in spite of mandatory sanctions; and because South Africa's racist policies increasingly involve aggression against neighboring States. In this regard, the deliberate arming of Pretoria, including the supply of nuclear capacity by France, is indeed reprehensible and should be stopped forthwith. My Government strongly believes that the total isolation of that regime should be made mandatory.
190.	The Middle East situation, like that of South Africa, illustrates the historical truth that large-scale injustices, left without redress for long periods of time, lead inevitably to violent conflict. The Palestinian people were uprooted and
, displaced by Zionist aggression 29 years ago and since that time have been denied the right to return to their homes and property. This festering injustice has been the cause of four wars and chronic unrest in the Middle East. The tragedy of the current strife in Lebanon is yet another
effect of the expulsion of the Palestinian people into neighboring territories and the expropriation of their lands and possessions.
191.	No one denies today-and this includes even Israel's closest friends and supporters -that peace and stability can be established in the Middle East only when the rights of the Palestinians have been restored and when the Arab territory, occupied by Israel in contravention of inter-national law, has been duly returned. In dealing with the Middle East question the United Nations has never lost sight of these central facts. My Government strongly supports the continuing efforts of the world Organization to promote the return of peace to that troubled area. In particular, we support the most recent efforts on behalf of the Palestinian people.
192.	Although the full implications of the Palestinian problem were not dealt with until recent times, the United Nations has never ceased to call for the return of the Palestinians to their homes and for compensation for their property. Indeed, as will be recalled, this was the condition of Israel's acceptance as a Member State of the United Nations. Israel's intransigence on this question over the years has brought into prominence the unjust denial to the Palestinian people not only of their homes but also of their inalienable right to national independence. The constant effect of the Zionist presence in the Middle East has been aggression and expansion aimed at eliminating the indigenous Palestinians and substituting the Jewish people.
193.	The establishment of the Committee on the Exercise of the Inalienable Rights of the Palestinian People by the General Assembly at its thirtieth session was a logical development in view of the resolve of the United Nations that justice be done to the Palestinian people and that the Middle East problem not be allowed to stagnate. The Committee emphasized certain principles which the world community can ignore only if it has abandoned the search for peace in the Middle East. In the view of my Government, the most important of these principles are the following: that the inalienable right to self-determination can be implemented only if Israel evacuates Palestinian territory occupied by force and in contravention of the United Nations Charter; that the establishment of an independent Palestinian State is a prerequisite to peace in the Middle East; that the Palestine Liberation Organization, the recognized guardian of the rights of the Palestinians, is entitled to participate as a principal party in all efforts to resolve the Middle East problem; and that the Palestinian rights must be achieved in the context of a comprehensive settlement which would include Israel's withdrawal from all the Arab lands occupied in June 1967.
194.	Particular attention must be given to the question of Jerusalem, a city which is as sacred to Islam and to Christianity as it is to Judaism. Israel cannot be allowed to continue with impunity its unilateral and illegal annexation of the old city and more particularly the obliteration of its character.
195.	The same is true of the creeping annexation of occupied Arab territory through the deliberate and large- scale establishment of Jewish settlements, which constitute a flagrant violation of international conventions to which
Israel is a party. These principles, already approved by the United Nations, need to be given practical application. My Government welcomes, as a useful basis for action, the program of implementation prepared by the Committee on the Exercise of the Inalienable Rights of the Palestinian People. In this regard, we believe that the Security Council has the inescapable duty to take action, and we urge it to do so, using all the powers conferred upon it by the United Nations Charter, especially under Chapter VII. We believe also that the Security Council will be obliged to reconsider the validity of Israel's membership in the United Nations if the Zionists persist, as they have done for nearly 30 years, in refusing to implement United Nations resolutions.
196.	The situation in French Somaliland has continued to command the attention and interest of the international community ever since the French Government's declaration of 31 December 1975 expressing the intention of granting independence to the people of that Territory. While the declaration of intent by the French Government to decolonize that Territory is a welcome development, the long-drawn-out and intricate processes leading to independence unfortunately indicate the lack of concrete progress being made by the colonial Power in the decolonization of the Territory.
197.	The desire of the people of the Territory for independence and freedom has been established beyond any doubt by an OAU fact-finding mission which recently visited the Territory and which has ascertained this to be a fact. Questioning the desire of the people of the Territory for independence at this stage can only, therefore, be construed as an effort to mislead public opinion and thereby retard the fulfillment of the just aspirations of the people of French Somaliland.
198.	The granting of speedy and unconditional independence to the Territory as called for by the United Nations, OAU and the non-aligned countries is a responsibility that must be discharged. In resolution 3480 (XXX) the General Assembly at the thirtieth session called on France to grant immediate and unconditional independence and create the necessary conditions favoring the acceleration of the independence process.
199.	The Assembly of Heads of State and Government of the OAU, at its thirteenth session, made a similar call, while deploring the maneuvers hindering the independence of the Territory and urged France "to proceed as soon-as possible to settle the problems of nationality and the reform of electoral lists with a view to organizing the referendum before the end of 1916" [see A/31/196, annex, resolution 480 (XXVII)].
200.	At this juncture, 1 wish to spell out in no uncertain terms that it has always been the policy of the Somali Government to assist the people of that Territory to achieve their unconditional independence. Somalia has repeatedly made clear, and reiterates once again, that we respect the wishes of the people and their independence and sovereignty as masters of their destiny, and we call upon all others to desist from any act or behavior that might directly or indirectly interfere with, jeopardize, condition, compromise or impose limitations of any nature whatsoever on such hard-won independence. Somalia has always stood for such ideals and supported the just aspirations of that people and stands opposed to any move, on whatever grounds, that might adversely affect the sovereignty of the people of French Somaliland.
201.	In view of the legitimate preoccupations of the people of the Territory and the doubt of the international community at large about the true intentions of the colonial Power, it is most opportune for the General Assembly at the current session to address itself to the ways and means of obtaining a firm commitment from the French Government on the exact date of independence for the Territory and the assurance that such independence will be attained under fully democratic conditions.
202.	Another unfortunate example of French colonialism is the illegal occupation of the Comorian island of Mayotte by France. That action constitutes not only a flagrant aggression against the sovereignty and territorial integrity of the Republic of the Comoros but also threatens the independence and security of other African and Asian States in the region. My Government is confident that the General Assembly will call on France to withdraw immediately from Mayotte, which is an integral part of the Republic of the Comoros, and to respect the sovereignty of that State.
203.	Many other regional problems are potential threats to international peace because of the involvement of outside forces and interests. This is particularly true of the Korean situation, which continues to be one of the major threats to international peace and security. The basic requirement for defusing that dangerous situation is the achievement of national reunification by the Korean people. That noble goal cannot be reached so long as the powerful infusion of arms to the South continues. My Government will continue to give strong support to those efforts within the United Nations that are aimed at promoting the conditions necessary for peace and stability u Korea. We are convinced that there can be no end to tension and to the threat of regional and wider conflicts without the withdrawal of the foreign forces stationed in the South under the false pretense that they constitute a United Nations presence.
204.	On the question of Cyprus, my Government expresses its appreciation for the peace efforts of the Secretary-General. We believe in the preservation of the independence and territorial integrity of that Republic, where all Cypriots should live in peace and with the full enjoyment of equality and freedom.
205.	Finally, as the decolonization process comes within measurable distance of completion, it is disturbing to note that there are still Territories which still suffer colonial and imperialist domination. In pursuance of the noble principles of the Charter and the Declaration on the Granting of Independence to Colonial Countries and Peoples, the United Nations must endeavor to bring about the end of colonial domination.
206.	The lack of progress towards general and complete disarmament, and in particular nuclear disarmament, continues to overshadow the constructive efforts of peoples everywhere to create a better world. My Government once again expresses its disappointment that a total test-ban treaty has not been concluded; that the balance of terror maintained by nuclear missile systems continues with ever wider potential for world destruction; and that conventions for the prohibition of chemical, bacteriological and other weapons of mass destruction, as well as conventional weapons, have not yet been adopted.
207.	A new danger to world peace and security lies in the desire of a number of countries to acquire plants for the reprocessing of nuclear fuel for the production of atomic bombs. An even greater danger is posed by the eagerness of certain States-notably France-to supply such plants. This development threatens to undermine the efforts of the United Nations to contain the spread of nuclear weapons through the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex]. New guidelines and enforceable regulations governing the supply of nuclear energy for peaceful purposes are obviously imperative. This is a matter which calls urgently for the attention of the world community. The constancy accelerating arms race in weapons of all kinds frustrates both the aims of the Disarmament Decade and the efforts to achieve a new international economic order. The diversion to development purposes of a fraction of the billions now being spent on aims would be an investment in peace and progress, rather than in destruction and bloodshed.
208.	In view of the aforementioned, my Government is concerned over the deterioration of the disarmament situation. In this connexion, we reiterate our strong support for the proposal of the non-aligned States.
209.	Faced with the grim reality of militarism and power struggles, the non-aligned and peace-loving States must attempt to devise arrangements for their own peace and security. The establishment of a nuclear-free zone in Latin America and proposals for similar zones in Africa, the Middle East, the Asian subcontinent and East Asia constitute a progressive trend in keeping with the aspirations of peoples for peace and security.
210.	The implementation of the Declaration on the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)] would be another significant contribution to disarmament goals and to international stability. Somalia, a non-aligned State in the Indian Ocean, reaffirms its strong support for the principles and objectives of the Declaration and calls for the elimination from the area of all foreign military bases.
211.	The principles of the Declaration on the Indian Ocean have been endangered by the expansion of the imperialist naval bases on the inland of Diego Garcia and elsewhere. This question is of particular concern to my country, which joins others in the widely expressed condemnation of such provocative and dangerous action.
212.	"The efforts of the Ad Hoc Committee on the Indian Ocean to implement the Declaration on that area are being hampered by the uncooperative attitude of maritime big Powers. We hope that those States will enter into consultations with the Committee, since the success of its work depends to a great extent on their co-operation. My Government will continue its support for the speedy convening of a conference of littoral and hinterland States to adopt measures for the implementation of the resolutions of the United Nations on the Indian Ocean.
213.	The slow pace of negotiations to conclude a treaty on the law of the sea is a matter of general concern and it is regrettable that certain major issues have not been resolved. However, significant progress has been made in resolving problems arising from the political and economic rights of States. My Government particularly welcomes the wide acceptance of the principle of a 200-mile exclusive economic zone, a concept which has been given practical effect by over 70 States, including my own.
214.	The question of free scientific research within these zones is one which, we believe, needs further study, since it is well within the bounds of possibility that such research could be used as a pretext for activities detrimental to the security and sovereignty of States. In our view, such research by third parties within national economic zones should only be carried out with the consent and under the laws of the States whose waters are being used.
215.	The over-all progress at the Third United Nations Conference on the Law of the Sea has been overshadowed by the current stalemate on the question of the supervision over deep-sea-bed mining by an international authority. My Government deplores the attempt of industrialized countries to use their technological expertise to sabotage or to use the Conference as an instrument affording them an advantageous position vis-a-vis the developing countries.
216.	Technological superiority has been used throughout the colonial era to further the exclusive interests of those who possessed it and constituted the basis for the miserable domination of the colonized peoples, whose natural re-sources have been mercilessly exploited. The efforts of the developing countries to place all deep sea-bed exploration and mining in international water? under an international authority is aimed at preventing the recurrence of the past unjust situations. An acceptance of such an international authority by the technologically advanced countries would have afforded them the possibility to show, for once, their goodwill and readiness to share with the other countries the benefits of their technological advancement and thus effectively contribute to the bridging of the present dangerous gap between the two camps. We trust that, in the great international venture being embarked upon by the Conference on the Law of die Sea, the discredited doctrine that "might is right" will not prevail and that the current impasse will be resolved in the light of the principle accepted without dissent by the United Nations membership that the riches of the ocean floor are the common heritage of mankind.
217.	The world community has focused its attention in the past on the solution of political problems which endanger peace and security. I believe that it will have to deal increasingly in the future with tensions caused by the glaring disparities in the global standard of living; in other words, by the ever widening economic gap between the rich and the poor countries.
218.	The demand of developing countries that this dis-parity be ended has of course been expressed in recent years in the Declaration and Program of Action for the Establishment of a New International Economic Order [resolutions 3201 (S-VJ) and 3202 (S-VI)] and the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)].
219.	This demand does not stem from a narrow and envious view of the relationship between rich and poor countries. It stems from an awareness that the political character of the globe has been transformed and that this transformation makes economic change inevitable.
220.	Just as man's best hope for political peace and security lies in replacing the old power-politics with a democratized international political system, so his best hope for economic peace and security lies in an economic order which is not built on the interests of the powerful and wealthy alone but which takes into account the needs of all nations. I believe that the two processes, political and economic, are closely related and must increasingly go hand in hand.
221.	The fourth session of UNCTAD offered the most recent test. We share the generally positive assessment of the progress and the shortfalls of the Conference made by the Conference's Secretary-General in his report to the General Assembly [A/31/15J. The principal achievement of the fourth session of UNCTAD was the establishment of an integrated program for commodities, which was the main proposal of the developing countries. Significant progress was also attained with regard to the elaboration of a code of conduct for the transfer of technology.
222.	On the other hand, little was achieved with regard to the urgent debt problems of developing countries and the longer-term.question of monetary reform and flows of development assistance.
223.	We should maintain the momentum of the fourth session of UNCTAD and adopt a constructive attitude. We should not be under dismayed by the shortfalls of the Conference but instead strive to build on its positive achievements and persevere in our efforts to examine further possibilities of agreement in the unresolved areas of indebtedness and monetary reform. Much effort lies ahead of us ahead unnecessary delays in implementing the new economic order would only undermine the peace and stability which the United Nations has been striving to promote and preserve for so long.
224.	The Charter of Economic Rights and Duties of States accepted by the United Nations was a clear exposition of the economic philosophy of the non-aligned movement and indeed of the whole world community. Its acceptance meant also the rejection of the systems of exploitation that have persisted until now.
225.	The non-aligned Heads of State or Government clearly expressed at their last Conference their conviction that the principles to safeguard and protect the weaker nations of the developing world in an age of interdependent relationship are enshrined in the Charter. The non-aligned movement, with its cohesive economic and political perceptions and progressive orientations, has continued to shape and mold the economic thinking of the developing countries and to present its position to the other camp in all common forums.
226.	My Government fully endorses the principles and processes outlined in the Economic Declaration of the Colombo Conference of the non-aligned countries [A/31/ 197, annex II].
227.	The Dakar Conference on raw materials  is fraught with the most important consequences for the economic development of the developing countries. The Lima Conference in 1975  set up a new set of guidelines in its program for mutual assistance and solidarity. The Manila Declaration  was a comprehensive statement of ground rules for international economic negotiation and further progress in the establishment of the new international economic order.
228.	In this context my Government views the Paris Conference for International Economic Cooperation as an initiative of the greatest importance, since it will provide the machinery for a continuing dialog and for detailed negotiations between developed and developing States. Price stabilization is essential for all of us in a world situation still governed by unequal trade arrangements, rampant inflation and a defective monetary system which we did not create and do not control.
229.	My Government will continue its support for the following measures, which, we believe, are vital to the success of development planning. We support the establishment of an integrated program on commodities, including a common fund to finance buffer stocks in basic commodities and the indexing of prices as a means of redressing the imbalance in the exchange of raw materials for manufactured goods. We expect to see a greater understanding by the developing countries of the causes and crippling effects of the debt burdens of developing countries and a willingness on their part to agree to proposals for overcoming this problem. We also hope to see the flow of financial resources from developed to developing countries reach the target set for the Second United Nations Development Decade, and in this context we note with disappointment the difference between the $20 billion spent on development in 1975 and the $300 billion spent for arms in the same year.
230.	In the establishment of a new world economic order, economic co-operation between the developing countries on the basis of national self-reliance will be of the greatest significance if they are to break out of the inhibiting vertical structure of current economic relations. In that context my Government strongly supports the efforts being made to increase trade between developing countries and to establish machinery for co-operation in a wide variety of fields.
231.	The establishment of producers' associations has been, and we believe will continue to be, one of the most significant developments aimed at a breaking away from old patterns of economic domination. Of equal importance is the decision of the developing countries to work towards a countervailing currency which would be backed by the economic potential of non-aligned and other developing States.
232.	If a new world economic order is to be brought about peacefully and with goodwill between nations, the world community will have to be prepared to reverse the patterns of trade, production and monetary matters which formerly seemed immutable. It will have to be prepared for bold and imaginative change, both in fundamental concepts and in practical processes.
233.	Somalia believes that these changes can be brought about in a spirit of co-operation rather than confrontation and in the best interests of all mankind.
234.	In conclusion, this session of the General Assembly will deal with a number of vital questions in the wide areas of peace and security, human rights, colonialism and the world economic order, whose urgent solution constitutes a condition sine qua non for the healthy world society which we all cherish and aspire to build.
235.	In the first instance, the United Nations must provide specific remedies for healing the danger spots of our troubled world. Secondly, it is imperative that the world community take note of, and react to, the ever-growing trend of certain imperialist and neo-colonialist policies which, characterized as they are by a new sense of aggressiveness, are creating tension and instability in new areas, since they are relentlessly bent on sowing the seeds of war.
236.	In addition to its efforts to deal with specific problems, the world Organization has developed a number of prescriptions for bringing about a healthy climate in which the peoples of the world can work for development and progress.
237.	In the view of my Government the most urgently needed of these prescriptions is the one which calls for the ending of the arms race and the reduction of armaments as a first step towards general and complete disarmament. We believe also that the establishment of an effective system of universal collective security is a fundamental approach to the removal of those tensions which can lead to large-scale conflicts.
238.	We believe that the democratization of international affairs has become urgently necessary in a world where the sovereign nation-State, rather than the colonial empire, is the basic political unit. This political evolution requires that all States have the right to participate on a basis of equality in the settlement of international problems.
239.	Elementary human rights continue to be callously trampled underfoot by the racist regimes of apartheid and Zionism; that constitutes a constant threat to world peace and.security and, at the same time, it diverts much-needed attention and energy from other areas for the progress of the world community,
240.	The prescription for the self-determination and independence of peoples has been one of the most widely and
. successfully implemented prescriptions of the United Nations for bringing about a just political order. This accomplishment is often threatened by political or economic neo-colonialism, a development which calls for emphasis on the principle of non-intervention and on the
principle of the sovereign right of States over their territory and natural resources. Where the independence process continues to be opposed by colonialism, racism, apartheid and Zionism, the legitimacy of the struggles must be supported until such time as we have liquidated all forms of colonialism.
241.	Along with the denial of human rights and freedom, poverty and hunger constitute a bastion of human degradation in a world where affluence and increasing misery are strange bed-fellows. Given the present economic inter-dependence relationship, the ever-widening gap between the "haves" and the "have-nots" poses no less a threat to peace and security than other situations.
242.	The prescriptions for all these problems have their foundation in the Charter and the subsequent decisions of the United Nations and constitute the necessary prerequisite for ushering in a well-ordered and truly harmonious global society. Somalia believes that the world community can find a solution to these problems and that the United Nations can and will play its unique role in the attainment of these noble aspirations of all men.
